Citation Nr: 0006799	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  97-17 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a dorsal spine 
disability.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for a stomach disorder.

5.  Entitlement to service connection for bilateral foot 
disabilities.

6.  Entitlement to service connection for bilateral toe 
infections.

7.  Entitlement to service connection for a left knee 
disability.

8.  Entitlement to service connection for a right knee 
disability.

9.  Entitlement to service connection for a sinus disorder.

10.  Entitlement to service connection for residuals of a 
right wrist fracture, as secondary to right knee and lumbar 
spine disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from rating decisions dated in 
February 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied the 
benefits sought on appeal.  The veteran filed a timely appeal 
to those adverse determinations.

During his November 1997 hearing at the RO, the veteran 
withdrew the issue of entitlement to service connection for 
multiple surgical scars of the knees and lumbosacral spine.  
The issue of entitlement to an increased (compensable) rating 
for residuals of a scar, status post excision of pilonidal 
cyst, was denied by a March 1999 Board decision.


REMAND

In February 2000, subsequent to the last supplemental 
statement of the case (SSOC) in November 1997, the Board 
received additional evidence from the veteran as to his back 
and foot disabilities.  No waiver of agency of original 
jurisdiction (RO) consideration was received with this new 
evidence.  Any pertinent evidence submitted by the appellant 
or representative which has not been considered in an SOC or 
SSOC must be referred to the RO for review and, if the claim 
remains denied, preparation of an SSOC unless this procedural 
right is waived, in writing, by the appellant or 
representative.  38 C.F.R. § 20.1304.  Inasmuch as additional 
evidence was submitted after the last SSOC, and a written 
waiver was not obtained, the Board determines that a remand 
in accordance with 38 C.F.R. §§ 19.9, 19.31, 19.37, and 
20.1304(c) is warranted.  When, during the course of review, 
it is determined that further evidence or clarification of 
the evidence or correction of a procedural defect is 
essential for a proper appellate decision, the Board shall 
remand the case to the agency of original jurisdiction, 
specifying the action to be undertaken.  38 C.F.R. § 19.9.

In July 1998 the RO received a VA Form 9 upon which the 
veteran had indicated his desire for a video conference 
hearing at the Louisville, Kentucky, RO.  This hearing has 
not been scheduled or conducted.  The Board also notes the 
veteran's claims file has been transferred to the Cleveland, 
Ohio, RO.  The veteran should be contacted to determine where 
he desires the hearing.  Accordingly, the veteran's claims 
must be remanded to the RO to schedule a video conference 
hearing.       38 C.F.R. § 20.702(d).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should consider the additional 
evidence, concerning the veteran's back 
and feet, submitted by the veteran in 
February 2000.  If, based upon a review 
of the entire record, including the pre-
service, service, and post-service 
medical evidence, and the newly submitted 
evidence, the veteran's back and feet 
claims cannot be granted, the RO should 
proceed to step 2, below.

2.  After completion of the above, and 
even if the veteran's back and feet 
claims are granted, the RO should contact 
the veteran to determine where the 
veteran desires a video conference 
hearing on his remaining claims.  After 
completion of this development, the RO 
should schedule the veteran for a video 
conference hearing at his desired RO.  
The veteran and his representative should 
be notified in writing of the date, time 
and location of the video conference 
hearing, and a copy of the notification 
letter should be associated with the 
claims file.

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable.  
No action is required of the veteran until he is notified by 
the RO.  
The Board advises the veteran that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


